Case 1:19-cr-00207-NGG Document 22-1 Filed 09/13/19 Page 1 of 3 PagelD #: 96

Brooklyn, NY 7

August 18, 2019

To Whom It May Concern,

My letter is in support of Michael Brogan who I have known since he was born. My

husband and I have been neighbors with the Brogan family for 52 years,

We have watched Michael grow up and develop into a very caring, considerate and
respectful young man. His Father passed away several years ago leaving him with the
responsibility of caring for his elderly Mother who is very ill and his older Autistic brother.

He works very long hours to support his family.

My husband and I are elderly and Michael does many thoughtful things for us personally
and especially around our property. It is very comforting knowing that Michael is always there

for us and checks on us periodically.

My husband and I are praying that Michael will be given leniency.

Respectfully,

    

Barbara DeBella
Case|1:19-cr-00207-NGG Document 22-1 Filed 09/13/19 Page 2 of 3 PagelD #: 97

Gc

GOOD SHEPHERD ROMAN CATHOLIC CHURCH

 

 

1950 Batchelder Street, Brooklyn, N.Y. 11229 @ (718) 998-2800 @ Fax (718) 382-5428

 

 

April 8. 2019
To whom it may concern:

Permit me to write on behalf of Michael Brogan who resides a
—_ Brooklyn, NY {, which is within the boundaries of Good
hepherd Parish. Michael is a lifelong registered member of the Parish.

| spoke with Michael in January 2019 and | am aware of the situation that
he finds himself in and when | spoke with him, he acknowledged the
seriousness of the charge brought against him. He is remorsefu! over what
he had done.

Michael has been very active in the issues of the Right to Life and in the
heat of the moment he reacted in an inappropriate way.

Whatever consideration that can be offered to Mr. Brogan would be greatly
appreciated.

lam

. Thomas V. Doyle

 
Case 1:19-cr-00207-NGG Document 22-1 Filed 09/13/19 Page 3 of 3 PagelD #: 98

Church of St. Thomas Aquinas

1550 Hendrickson Street * Brooklyn, New York 11234
Phone: 718-253-4404 * Fax: 718-338-7757
www.stthomasaquinasbrooklyn.com

April 25, 2019
To whom it may concern

Michael Brogan is a member of our Parish Community and attends weekly Mass.

If you have any questions please feel free to contact the Rectory at the address and
telephone number listed above.

Sincerely in Christ

    

Fr. Dwayne D. Davis
Pastor
